Name: Commission Regulation (EEC) No 1271/81 of 13 May 1981 derogating from Regulation (EEC) No 1546/75 defining the event in which the aid in respect of seeds becomes due and payable
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 81 Official Journal of the European Communities No L 128/ 13 COMMISSION REGULATION (EEC) No 1271/81 of 13 May 1981 derogating from Regulation (EEC) No 1546/75 defining the event in which the aid in respect of seeds becomes due and payable Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas, since 1 January 1981 , the system of aid for seed production is applicable, under certain condi ­ tions, to varieties harvested in Greece ; Whereas Commission Regulation (EEC) Np 1 546/75 ( ! ) defined the effective date on which aid in respect of seeds becomes due and payable as 1 August following the beginning of each marketing year ; Whereas, for the marketing year 1980/81 , the event in which aid becomes due and payable cannot be consid ­ ered to have occurred, in respect of Greece, on 1 August 1980 ; whereas it appears appropriate to consider it as having occurred on the date on which the conversion rate for the Greek drachma in the agri ­ cultural sector came into force, that is on 1 January 1981 ; For the marketing year 1980/81 and by way of deroga ­ tion from Article 1 of Regulation (EEC) No 1546/75, the event in which the aid in respect of seeds har ­ vested in Greece becomes due and payable shall be considered to have occurred on 1 January 1981 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1981 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 157, 19 . 6 . 1975, p . 14.